                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


S FARMS and SINGLETON FARMS,                    CV 18-51-BLG-TJC

               Plaintiffs,
                                                 ORDER OF DISMISSAL
       -vs-                                      WITH PREJUDICE

UNITED GRAIN CORPORATION
OF OREGON, an Oregon Domestic
Business Corporation,


               Defendant.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 37),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs. The order of November 15,

2019, (Doc. 38) is rendered moot.

      DATED this 15th day of November, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge




                                         1
